UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- X
JILLIAN FORTE

                                                                              19  . 2970
                                            Plaintiff(s),                     -- C1v. ---- (PAE)
                          -v-                                                 SECOND AMENDED
MOUNT SINAI HEALTH SYSTEM, INC.                                                CIVIL CASE
AND DR. DANILO DE OTAVIO ARAUJO SILVA,                                      MANAGEMENT PLAN
                                            Defendant(s).                    AND SCHEDULING
                                                                                  ORDER

------------------------------------------------------------------------X

       This Civil Case Management Plan (the "Plan") is submitted by the parties in accordance
with Fed. R. Civ. P. 26(f)(3).

1.      All parties (consent) (do not consent) to conducting all further proceedings before a
        Magistrate Judge, including motions and trial. 28 U.S.C. § 636(c). [Circle one.] The
        parties are free to withhold consent without adverse substantive consequences. [If all
        parties consent, the remaining paragraphs need not be completed.]

2.      This case (is) (is not) to be tried to a jury. [Circle one.]

3.      Amended pleadings may not be filed and additional parties may not be joined except with
        leave of the Court. Any motion to amend or to join additional parties shall be filed within
         NIA days from the date of this Order. [Absent exceptional circumstances, thirty (30)
        days.]

4.      Initial disclosures, pursuant to Fed. R. Civ. P. 26(a)(l), shall be completed no later than
        NIA days from the date of this Order. [Absent exceptional circumstances, fourteen (14)
        days.]

5.      All fact discovery shall be completed no later than June 5, 2020     . [A period not to
        exceed 120 days, unless the Court finds that the case presents unique complexities or
        other exceptional circumstances.]

6.      The parties are to conduct discovery in accordance with the Federal Rules of Civil
        Procedure and the Local Rules of the Southern District of New York. The following
        interim deadlines may be extended by the written consent of all parties without
        application to the Court, provided that all fact discovery is completed by the date set forth
        in paragraph 5 above.
                                                                                    I
                                                                                   _____ _
        a.       Initial requests for production of documents to be served by __N_ A
                                                          I _____________              _
        b.       Interrogatories to be served by ____N A_
August 19, 2020   11:00 a.m.
                 PaJA.�
March 13, 2020
